Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 1 of 13   PageID 9969




                              EXHIBIT B
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 2 of 13                      PageID 9970




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION
  ______________________________________________________________________________

  CHAN KENDRICK, ET AL,

         Plaintiffs,

  vs.                                                                  CIVIL ACTION
                                                                       NO. c-76-449
  H. CHANDLER, et al
  ______________________________________________________________________________

             PROPOSED MODIFIED ORDER, JUDGMENT AND DECREE
  ______________________________________________________________________________
         Plaintiffs, Chan Kendrick, Mike Honey, and the American Civil Liberties Union in West

  Tennessee, Inc., having commenced this action on or about September 14, 1976, against

  defendants, Wyeth Chandler, Mayor of the City of Memphis, W. O. Crumby, Chief of Police

  and Acting Director of Police of the City of Memphis, P. T. Ryan, Captain of the Intelligence

  Section of the Memphis Police Department, and George W. Hutchison, Chief of Operations of

  the Memphis Police Department, individually and in their official capacities, and the court

  having determined by Order dated . On September 2314, 1978, 1977 that the pleadings are

  sufficient to state a cognizable claim for relief, and the parties having waived hearing, findings of

  fact and conclusions of law, and defendants having consented to entry without further notice of

  the within with consent of the defendants, an Order, Judgment and Decree was entered in the

  above-captioned matter (hereinafter "Decree"):Consent Decree").

         On March 3, 2017, the ACLU of Tennessee, Inc. (“ACLU-TN”) filed an intervening

  Complaint which challenged the City’s compliance with the Consent Decree (Case No. 2:17-cv-

  02120-JPM-DKV). On August 15, 2018, the Court entered summary judgment in favor of ACLU-
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 3 of 13                     PageID 9971




  TN on certain claims in the litigation (see ECF No. 120), while reserving ruling on the other issues

  identified in that Order. On October 26, 2018, the Court entered an Order as to all remaining issue

  and found the City in contempt of the Decree in several respects and issued sanctions. (ECF No.

  151.) The Court also ordered the appointment of an independent monitor to oversee the City’s

  compliance with the Decree. (Id.; ECF No. 176.)

                 NOW, THEREFORE, on application of Jack D. Novi, Esquare, American Civil

  Liberties Union Foundation; Bruce S. Kramer, Esquire, American Civil Liberties Union in West

  Tennessee, Inc. and Alex Hurder, attorneys for the plaintiffs, and upon consent of defendants, it

  is ORDERED, ADJUDGED AND DECREED as follows:



         The parties engaged in mediation and agreed that modifications to the Consent Decree are

  reasonable given the changing technologies available to law enforcement, the advent of and

  pervasive use of social media in today's world, as well as the continuing responsibility of law

  enforcement agencies to guard against infringement of the First Amendment rights of citizens,

  which was the basis for entry of the Consent Decree in the first place. Effective upon execution of

  this Order, with respect to any affirmative obligations imposed on the defendant City of Memphis

  and its Police Division, the Consent Decree shall be superseded and replaced for all purposes with

  this modified and amended Consent Decree as follows:

         A.      A.Statement of General Principles
         The defendants herein deny that they have acted illegally in any manner but agree to the

  terms hereinafter set out in order to dispose of the controversy between the parties.

         The provisions of this Decree prohibit the defendants and the City of Memphis from engaging

  in law enforcement activities which interfere with any person's rights protected by the First
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 4 of 13                         PageID 9972




  Amendment to the United States Constitution including, but not limited to, the rights to communicate

  an idea or belief, to speak and dissent freely, to write and to publish and to associate privately and

  publicly for any lawful purpose.

          Furthermore, even in connection with the investigation of criminal conduct, the defendants and

  the City of Memphis must appropriately limit all law enforcement activities so as not to infringe on

  any person's First Amendment rights.

          bB.     Definitions
          1.      1."First Amendment rights" means right protected by the First Amendment to the

  constitution of the United States, including, but not limited to, the rights to communicate an idea

  or belief, to speak and dissent freely, to write and to publish, and to associate privately and publicly

  for any lawful purpose.

          2.      2.The "City of Memphis" means all present and future official, employees and any

  other agents, and all departments, divisions and any other agencies, of the City of Memphis,

  Tennessee.

          3.      “Legitimate Law Enforcement Purpose” means an activity conducted for the

  purpose of furthering the prevention of crime and/or ensuring the safety of the public and law

  enforcement personnel, while adhering to law and agency policy designed to protect the privacy,

  free speech, association, and other civil rights and civil liberties of all people.3.

          4.      "Person" means any individual, group or organization.

          5.      4."Political “First Amendment-Related Intelligence” means is the gathering,

  indexing, filing, maintenance, storage , or dissemination of information, or any other investigative

  activity, relating to any which is undertaken due to or on the basis of a person’s beliefs, opinions,

  association or other exercise of associations or the content of the speech or expression protected

  by the First Amendment rights.5.
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 5 of 13                    PageID 9973




          6.      "Defendants" means defendants Chandler, Crumby, Ryan and Hutchinson and their

  successors in office.

          7.      “Social Media” means forms of electronic communication such as websites for

  social networking and microblogging through which users create online communities to share

  information, ideas, personal messages, and other content such as photos and videos.

          8.      “Undercover Account” means an online alias to search or engage in interactions

  with a person via social media sites that may or may not be in the public domain.

          C.Political C. First Amendment-Related Intelligence
          1.      1.The defendants and the City of Memphis shall not engage in First Amendment-

  Related intelligence, except as otherwise provided for by Section G below.

          2.      The defendants and the City of Memphis shall not operate or maintain any office,

  division, bureau or any other unit for the purpose of engaging in political First Amendment-Related

  intelligence.

          D.      Prohibition Against Electronic Surveillance for Political First Amendment-
                  Related Intelligence.
          1.      The defendants and the City of Memphis shall not intercept, record, transcribe or

  otherwise interfere with any communication by means of electronic surveillance for the purpose

  of political First Amendment-Related intelligence.

                  The defendants and the City of Memphis shall not intercept, record, transcribe or

  otherwise interfere with any communication by means of electronic surveillance for the purpose

  of political intelligence.

          2.      The Memphis Police Department may view information posted to social media for

  legitimate law enforcement purposes, so long as it does not improperly catalog and disseminate that

  information pursuant to Section H. This viewing of information posted to social media includes
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 6 of 13                    PageID 9974




  conducting threat assessments. There are further situations where the Memphis Police Department

  may inadvertently discover information related to the exercise of First Amendment rights as

  defined by the Consent Decree because of the very nature of social media. The Memphis Police

  Department may not, however, surveil groups or persons involved in the exercise of their First

  Amendment rights for the purpose of First Amendment-Related intelligence except as provided in

  subsection G of this Decree.

         3.      If the Memphis Police Department gathers First Amendment-Related intelligence

  concerning an upcoming event on social media or otherwise, and if there is no Legitimate Law

  Enforcement Purpose to retain the intelligence, once the event has passed, the information gathered

  shall be destroyed or removed.

         E.      Prohibition Against covert Covert Surveillance for Political IntelligencePolitical
                 First Amendment-Related Intelligence.
         1.      The defendants and the City of Memphis shall not recruit, solicit, place, maintain

  or employ an informant for political the purpose of First Amendment-Related intelligence; nor

  shall any officer, employee or agent of the City of Memphis, for the purpose of political First

  Amendment-Related intelligence, infiltrate or pose as a member of any group or organization

  exercising First Amendment rights.

         2.      The Memphis Police Department may employ “undercover accounts” on social

  media when investigating criminal activity. The Memphis Police Department may not, however,

  create social media accounts for the purpose of First Amendment-Related intelligence.

                 a. If First Amendment-protected information is gathered through the use of an

                     undercover social media account, such information shall not be retained unless

                     necessary to further a criminal investigation.
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 7 of 13                    PageID 9975




                 b. The Memphis Police Department will implement supervisory controls to ensure

                     all undercover social media accounts are not being used or created to violate

                     this Consent Decree or otherwise infiltrate or identify groups expressing their

                     First Amendment rights.

         F.      Harassment and Intimidation Prohibited..
         1.      1.The defendants and the City of Memphis shall not disrupt, discredit, interfere

  with or otherwise harass any person exercising First Amdnemtn Amendment rights. Among

  other things, the City of Memphis shall not disseminate damaging, derogatory, false or

  anonymous information about any person for the purpose of political First Amendment-Related

  intelligence, or attempt to provoke disagreement, dissention or violence between persons..

         2.      2.The defendants and the City of Memphis shall not engage in any action for the

  purpose of, or reasonably having the effect of, deterring any person from exercising First

  Amendment rights. As an example, the City of Memphis shall not, at any lawful meeting or

  demonstration, for the purpose of chilling the exercise of First Amendment rights or for the

  purpose of maintaining a record of persons exercising their First Amendment rights, record the

  name of or photograph any person in attendance, or record the automobile license plate numbers

  of any person in attendance.

         3.      The Memphis Police Department may have officers present at gatherings of

  persons engaged in First Amendment activity for the purpose of ensuring public safety, as long

  as the Memphis Police Department’s presence is not for the purpose of, or may reasonably have

  the effect of, harassment or intimidation.

         4.      Nothing in this provision prohibits the City from implementing reasonable time,

  place, and manner restrictions on First Amendment activities.
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 8 of 13                          PageID 9976




         G.Criminal G. Investigations Which May Interfere with the Exercise of First
               Amendment Rights
         1.      Investigations and intelligence-gathering which are reasonably unlikely to result in

  the collection of information about the exercise of First Amendment rights, or interfere in any way

  with the exercise of such First Amendment rights are permissible and require no special

  authorization under Section G. If, for example, an investigation or gathering of intelligence is

  based on an articulable suspicion of criminal activity, such as illegal drug dealing or the unlawful

  use   of    weapons,   this   directive   does   not   require   special     authorization    for   that

  investigation/intelligence gathering unless and until the investigation is reasonably likely to result

  in the collection of information about the exercise of First Amendment rights, or interfere in any

  way with the exercise of such First Amendment rights.

         2.      The Consent Decree does not require Director authorization under § G to begin

  investigations on social media, only those that are reasonably likely to result in the collection of

  information about the exercise of First Amendment rights or interfere in any way with the exercise

  of such First Amendment rights. Where a social media investigation is based on the content of the

  speech or other expression, however, authorization is always required as outlined below.

         3.      Certain criminal investigations prompted by or based upon the content of a person's

  speech or other expression, whether written or oral, are permitted provided that there is a legitimate

  law enforcement purpose for doing so. If an investigation is prompted by or based upon a person's

  speech or other expression for a legitimate law enforcement purpose, the investigation is

  permissible but always requires authorization as outlined in this section.

         4.      1.Any police officer conducting or supervising a lawful investigation of criminal

  conduct , which investigation may result in the collection of information about the exercise of First

  Amendment rights, is reasonably likely to result in the collection of information about the exercise
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 9 of 13                      PageID 9977




  of First Amendment rights or interfere in any way with the exercise of such First Amendment

  rights, must immediately bring such investigation to the attention of the Memphis Director of

  Police or a designee of the Director of Police for review and authorization.

         5.        The Director of Police may appoint designees to authorize investigations under §

  G so long as they receive regular training on the Consent Decree and the Director of Police

  exercises periodic review and oversight of the designees.

         6.        2.The When an authorization is required under this Section, the Director of Police

  or his/her designee shall review the factual basis for the investigation and the investigative

  techniques to be employed. the The Director of Police or his/her designee shall issue a written

  authorization for an investigation for a period not to exceed ninety (90) days only if the Director

  of Police makes written findings that:

              a.      a.The investigation does not violate the provisions of this Decree; and

              b.      b.the expected collection of information about, or interference with, First

                      Amendment rights is unavoidably necessary for the proper conduct of the

                      investigation; and

              c.      c.Every reasonable precaution has been employed to minimize the collection of

                      information about, or interference with, First Amendment rights; and

              d.      d.The investigation employs the least intrusive technique necessary to obtain

                      the information.

         7.        3.The Director of Police or his/her designee may authorize an extension of such

  investigation for an additional period specified by the Director of Police or his/her designee not to

  exceed ninety (90) days. The Director of Police or his/her designee shall authorize each such

  extension only if the Director of Police re0evaluates or his/her designee reevaluates the factual
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 10 of 13                       PageID
                                    9978



basis for the investigation and the investigative techniques to be employed, and makes current

written findings as required in Paragraph 2, above.


       8.      There are certain types of crimes that occur exclusively on the Internet that are

purely criminal. While these crimes may in some instances tangentially implicate the First

Amendment, Director authorization under § G is not required to investigate those crimes.

Examples of such cybercrimes are, including but not limited to, child pornography; identity theft;

unauthorized intrusions into private networks; deployment of computer viruses; and

cyberbullying. Such investigations will be subject to Director/Designee audit bi-annually. In the

event that an investigation directly implicates First Amendment activity or may result in the

gathering of First Amendment-Related Intelligence, Section G would apply.


       H.      Maintenance and Dissemination of Information
       1.      1.The defendants and the City of Memphis shall not maintain personal

information about any person for the purpose of First Amendment-Related intelligence unless it

is collected in the course of a lawful investigation of criminal conduct and is relevant to such

investigation. Information which has been collected in violation of this Decree shall be

destroyed.

       2.      2.The defendants and the City of Memphis shall not disseminate personal

information for the purpose of First Amendment-Related Intelligence about any person collected

in the course of a lawful investigation of criminal conduct to any other person, except that such

information may be disseminated to another government law enforcement agency then engaged

in a lawful investigation of criminal conduct.
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 11 of 13                     PageID
                                    9979



       3.      The City of Memphis may record photos and videos with City-owned recording

and photographic devices as long as the devices are not used for the purpose of First

Amendment-Related Intelligence.

               a. The City of Memphis may use the “pan/tilt/zoom” functions on its cameras

                  and recording devices.

               b. The City of Memphis may not, however, intentionally save and catalog video

                  or images that would constitute First Amendment-Related Intelligence unless

                  otherwise authorized by this Decree.

               c. The City of Memphis may continue its current practice of storing video from

                  its video recording devices on the devices’ internal storage as long as the

                  footage automatically deletes as new footage is recorded.

               d. The City will implement a written retention policy for all camera footage that

                  is downloaded from the cameras.

       4.      The Memphis Police Department may use Body Worn Cameras as long as they

are not used for the purpose of First Amendment-Related Intelligence. Additionally,

               a. The use of Body Worn Cameras at First Amendment activity is subject to the

                  Memphis Police Department’s standard policy and procedures for the use of

                  Body Worn Cameras;

               b. The Memphis Police Department may not retain body worn camera footage of

                  such protests or assemblies unless it contains evidence of criminal activity or

                  officer misconduct.
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 12 of 13                         PageID
                                    9980



       I.      Restriction on Joint Operations
               The defendants and the City of Memphis shall not encourage, cooperate4 with,

delegate, employ or contract with, or act at the behest of, any local, state, federal or private

agency, or any person, to plan or conduct any investigation, activity or conduct prohibited by this

Decree.

The parties were unable to reach an agreement on modified language for Section I.
Accordingly, the issue of any modifications to Section I remains for the Court’s
determination.

       J.      Dissemination and Posting of this Decree
               The defendants and the City of Memphis shall familiarize each of its law

enforcement personnel with the contents of this Decree in the same manner in which those

personnel are instructed about other rules of conduct governing such personnel. In addition,

defendants and the City of Memphis shall disseminate and make known the contents of this

Decree through publication, public posting and other means.

       K.      Effective Date
               This Decree shall be effective when approved and entered by the Court as fair,

reasonable and adequate.

       L.      Binding Effect
               This Decree, providing prospective relief only, constitutes a full and final

adjudication of all the named plaintiffs' claims for injunctive and affirmative relief as stated in

the Complaint. However, it shall have no binding effect upon any claims for damages that have

bene, might have been, or might in the future, be asserted by any other individual. any statutes

of limitations that apply to any such claims are hereby tolled from September 14, 1976 to the

date of this Decree.
Case 2:17-cv-02120-JPM-jay Document 327-2 Filed 06/08/20 Page 13 of 13                       PageID
                                    9981



       M.      Retention of Jurisdiction
               The Court will retain jurisdiction of this action, including any issue which might

arise regarding payment of attorneys' fees to counsel for plaintiffs, pending disposition of all

matters contained in this Decree and for the purpose of issuing any additional order required to

effectuate this decree.

               SO ORDERED.
